Case 2:19-cv-07559-CJC-KK Document 93 Filed 03/02/21 Page 1 of 1 Page ID #:698




  1
  2
                                              JS-6
  3
  4
  5
  6
                             UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    RAUL CERVANTES VALENZUELA,                  Case No. CV 19-7559-CJC (KK)
 11                              Plaintiff,
 12                        v.                      JUDGMENT
 13    V. TORRES, ET AL.,
 14                              Defendant(s).
 15
 16
            Pursuant to the Order Accepting Findings and Recommendation of United
 17
      States Magistrate Judge,
 18
            IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
 19
 20
 21
 22   Dated: March 2, 2021
 23
                                                 HONORABLE CORMAC J. CARNEY
 24
                                                   United States District Judge
 25
 26
 27
 28
